Citation Nr: 1125671	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  02-13 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disability variously diagnosed as bipolar disorder and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Dianne Olson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from August 1985 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran has various psychiatric diagnoses including bipolar disorder and schizoaffective disorder.  Claims for service connection for psychiatric disabilities may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service records reveal that psychiatric clinical evaluation was normal on entrance examination in July 1985.  There is no evidence of a history of prior psychiatric symptoms or treatment.  

2.  Service treatment records reveal that the Veteran was evaluated and treated for complaints of psychiatric symptoms during service which included complaints of depression and sleep disturbance.

3.  On the June 1989 separation examination medical history the Veteran revealed a history of psychiatric symptoms including depression, excessive worry, and pre-service suicide attempts; psychiatric clinical evaluation was indicated as being normal.   

4.  The Veteran has current diagnoses of bipolar disorder, and schizoaffective disorder.

5.  Medical evidence of record relates the Veteran's currently diagnosed psychiatric disabilities to military service.  


CONCLUSION OF LAW

The criteria for service connection for psychiatric disability, variously diagnosed as bipolar disorder and schizoaffective disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of service connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This is commonly referred to as "direct" service connection.  

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of aggravation.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304, 3.306.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2002).  

"The veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. Only such conditions as are recorded in examination reports are to be considered as noted."  38 C.F.R. § Sec. 3.304(b).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran claims service connection for a psychiatric disability.  The medical evidence of record reveals current diagnoses of several different psychiatric disabilities including bipolar disorder, and schizoaffective disorder.  Again, claims for service connection for psychiatric disabilities may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue on appeal to include all psychiatric disabilities presently diagnosed.  

The Veteran's claims file is six volumes in size.  It contains a large volume of medical records dated subsequent to her military service.  A large volume of mental health treatment records, both private and VA, dated from 1998 to the present clearly establish that she is presently diagnosed with a current psychiatric disability.  Diagnoses of both bipolar disorder and schizoaffective disorder are indicated at various points in the record.  The post-service evidence also establishes that the Veteran has required extensive treatment for her psychiatric disability including with outpatient therapy, psychotropic medication, and by inpatient treatment.  That the Veteran has a current, and fairly severe, psychiatric disability is not in question; rather, the key issue is the relationship, if any, of the current psychiatric disability to the Veteran's service.  

The Veteran's service treatment records have been obtained.  Entrance examination of the Veteran was conducted in July 1985; psychiatric clinical evaluation was normal at that time.  On the accompanying report of medical history she did not indicate a history of prior psychiatric symptoms or treatment.  Specifically, she answered "no" to questions which asked:  if she had ever attempted suicide; had depression or excessive worry; had frequent trouble sleeping; or had nervous trouble of any sort.  

Service treatment records dated in April 1986 reveal that the Veteran was found lying on the floor twitching with an apparent loss of consciousness.  A possible seizure was suspected.  Service treatment records dated in February 1988 reveal that she reported symptoms of depression, sleep disturbance, and feelings of melancholia.  The assessment was adjustment issues secondary to immaturity.  She was essentially treated with a "pep talk" and returned to duty with instructions to return for treatment if symptoms of depression or stress increased.  

In June 1989, separation examination of the Veteran was conducted.  Psychiatric clinical evaluation was "normal," with no abnormalities noted by the examining physician.  On the accompanying report of medical history the Veteran revealed a very different psychiatric history than that reported on entrance examination.  She reported that she had depression and excessive worry and that she had previously attempted suicide.  She specifically reported a history of three suicide attempts in 1984 and 1985, which was prior to her entry into active service.  She indicated that one attempt resulted in a two week period of inpatient psychiatric hospitalization.  The examining physician noted in his summary "depression - see above," which referenced the Veteran's report of suicide attempts.  

Again, a "veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted."  38 C.F.R. § Sec. 3.304(b).  The Veteran's psychiatric clinical evaluation was normal on entry examination.  Accordingly, any pre-existing psychiatric disorder was not "noted" on entrance to service within the meaning of the controlling regulation.  However, the evidence also reveals that the Veteran did not report her history of pre-service psychiatric treatment or suicide attempts on her entrance examination report of medical history.  

A comparison of the medical history reported on entrance examination and separation examination shows that she did not accurately report her pre-service psychiatric history on entrance examination.  Copies of medical records for therapy sessions dated in 1984 and 1985, prior to the Veteran's entry into active service, have been obtained.  These records show that she did require psychological therapy treatment prior to service.  Of note is a therapy record dated December 1984, which indicates "Tri-co[unty Hospital] 3 bottles of Tylenol. 1 year ago."  This record matches the Veteran's subsequent report of a pre-service suicide attempt in her separation examination medical history.  These treatment records also note reported symptoms of depression.  These records are consistent with the medical history reported by the Veteran on separation examination, but not that reported on entrance examination.  These records provide clear and unmistakable (obvious or manifest) evidence of psychiatric symptoms of depression and suicide attempts prior to service.  However, they do not provide evidence of any definitive diagnosis of a psychiatric disability prior to service.  

In June 2005, a VA psychiatric Compensation and Pension examination of the Veteran was conducted.  The Veteran reported onset of psychiatric symptoms during service, but also reported a history of suicide attempts both before entry into service as well a subsequent to service.  While it is unclear that the examiner had access to all the medical records, history of suicide attempts indicated in the examination report is ultimately supported by the other medical evidence of record documenting both pre-service and post-service suicide attempts.  The diagnosis was bipolar disorder.  The examiner specifically indicated that the psychiatric disability was related to the Veteran's military service.  

In August 2009, a VA psychologist submitted addenda to an alleged VA Compensation and Pension examination report which was supposedly conducted in July 2008.  Review of the record does not reveal any such examination report.  Nevertheless, these addenda indicate that the examiner had indeed examined the Veteran and reviewed the Veteran's medical records.  The medical opinion expressed was that the Veteran's psychiatric disability was aggravated by her active service.  

There is ample evidence of record establishing that the Veteran has a current psychiatric disability variously diagnosed as bipolar disorder and/or schizoaffective disorder.  A large volume of mental health treatment records, both private and VA, dated from 1998 to the present clearly establish this fact and that she has required extensive treatment for her psychiatric disability including with outpatient therapy, psychotropic medication, and multiple periods of inpatient treatment.  

No psychiatric disorder was noted on entrance examination in July 1985.  However, the Veteran failed to accurately report her pre-service psychiatric history on entrance examination.  On separation examination she did report a pre-service history of suicide attempts, psychiatric hospitalization, and a history of depression and excessive worry.  This is independently confirmed by copies of private therapy records dated prior to service which show therapy sessions and which document a prior suicide attempt.  These records provide clear and unmistakable (obvious or manifest) evidence that the Veteran did have psychiatric symptoms which pre-existed her entry into active service.  While there is evidence of pre-service psychiatric symptoms such as a suicide attempt, there is no definitive diagnosis of a psychiatric disorder prior to service.  

There are two medical opinions of record.  The opinion expressed in the June 2005 VA psychiatric Compensation and Pension examination report indicates that the Veteran's current psychiatric disability had its onset during active service.  This opinion is based on the reported psychiatric symptoms during service.  The service treatment records do show that the Veteran reported psychiatric symptoms, including depression, during service as well as on the separation examination medical history report.  This opinion, however, does not appear to account for the Veteran's pre-service history of psychiatric symptoms.  

The August 2009 VA medical opinion indicates that the Veteran's pre-existing psychiatric disability was aggravated by the events of her active military service.  The evidence of record, does show that the Veteran has required much more psychiatric treatment subsequent to service than prior to service.  Moreover, there is no medical opinion of record which counters those of record which indicate that, that the Veteran's current psychiatric disability is either related to, or aggravated by, her military service.  Accordingly, service connection for a psychiatric disability variously diagnosed as bipolar disorder and schizoaffective disorder, is warranted.


ORDER

Service connection for a psychiatric disability, variously diagnosed as bipolar disorder and schizoaffective disorder, is granted.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


